DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 08 April 2022.
Claims 1-13 have been previously canceled.
Claims 20-23 have been withdrawn.
Claims 14-19 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 14 recites in part, … for each ride taken by a given user: an activity condition of the given user during a given interval of a shared ride in a vehicle, the activity condition including (i) whether the given user rode alone during the given interval of the shared ride in the vehicle, (ii) whether the given user rode together with at least one related person during the given interval of the shared ride in the vehicle, (iii) a relationship between the given user and each of the at least one related person in the vehicle for the given interval of the shared ride, and (iv) a number of the at least one related person; a movement history of the vehicle during the given interval of the shared ride; an identity of the vehicle; a seating arrangement of the vehicle; a pickup location of the given user for the shared ride; a pickup timing of the given user for the shared ride; an evaluation by the given user of another passenger during the given interval of the shared ride in the vehicle; and a seating position of the another passenger during the given interval of the shared ride in the vehicle, wherein the evaluation by the given user of the another passenger using seating position as a key to determine the relationship is reduced using a weighting coefficient on the evaluation result of the given user.
The claim recites as a whole a method of organizing human activity because the claim recites a method that tracks an activity condition of a user during a given interval of a shared ride, tracks vehicle activity, vehicle identity, pickup timing, evaluation by the given user of another passenger and reducing a weighting coefficient on the evaluation result of the given user, and passenger seating positions.  This is a method of managing social activities. The mere nominal recitation of a generic processor,  a memory coupled to the processor, a database for linking together relevant ride sharing information, the ride sharing database articulating separate data for each interval of each shared ride stored therein, a communication interface,  and the management server does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claim recites additional elements including  a processor, a memory coupled to the processor, the memory programmed with executable instructions, the instructions forming a ride sharing  database linking together relevant ride sharing information, the ride sharing database articulating separate data for each interval of each shared ride stored therein, the ride sharing database comprising for each ride taken by a given user, a communication interface adapted to transmit to a management server for each said ride taken by the given user, the activity condition, the movement history, the identity, the seating arrangement, the pickup location, the pickup timing, the evaluation, and the seating position. The computing components as recited in the claim are recited at a high level of generality (i.e. a generic processor, memory, database, communication interface and management server for receiving, storing and transmitting information) such that it amount to no more than mere instructions to apply the exception using generic computing components. 
Furthermore, the claim recites the additional element, the management server causes the autonomous vehicle to move to an instructed location. Consistent with the Applicant’s specification, this additional limitation is tangentially related to the invention (see [0022]: The vehicle 120 may be an autonomous driving vehicle, an unmanned driving vehicle, or a remote driving vehicle, or may be a manned driving vehicle. The vehicle 120 may, according to instructions from the management server 110, move to the location indicated by these instructions). The courts have found such activity have been found by the courts to be insignificant application. See MPEP 2016.05(G).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic processor, memory, database, communication interface and management server for receiving, storing and transmitting information. See Specification at [0089] for descriptions of generic/conventional database.  For the management server causes the autonomous vehicle to move to an instructed location step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. Goldman-Shenhar et al (US Pub No. 2017/0316533) discloses that a server that instructs an autonomous vehicle to move to an instructed location is well-understood conventional activity. See [0015]: The subject matter described herein relates to an autonomous vehicle based transportation system having at least one driverless vehicle that is automatically controlled to carry passengers from one location to another. The exemplary embodiments can be deployed in a taxi or shuttle system that services a geographical area. The disclosed subject matter provides certain enhanced features and functionality to what may be considered as a standard or baseline autonomous vehicle system. 
[0019]:The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102. The system 102 can communicate with the user devices 106 operated by passengers to schedule rides, dispatch vehicles. (Berkheimer Option 3).
Considered as an ordered combination, the additional elements of the claim does not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claim is ineligible as the claim does not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 15-19 do not add “significantly more” to the abstract idea. For example, claims 15-19 simply further describe the abstract concept identified in the independent by reciting additional information that is stored such as the type of person, activity condition of the person, vehicle information, the seating position and updating the database. The additional limitations of the dependent claims do not include additional elements that integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 14.

Claim Rejections - 35 USC § 103
Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al (US 2017/0316533 A1, hereinafter “Goldman”) in view of Morioka (US 20190087875 A1).
Claim 14: Goldman discloses a system for ride sharing evaluation comprising a processor, a memory coupled to the processor, the memory programmed with executable instructions, the instructions forming database linking together relevant ride sharing information, the ride sharing database articulating separate data for each interval of each shared ride stored therein, the ride sharing database comprising for each ride taken by a given user (see P[0029]: The data storage apparatus 206 can be realized with the memory 204, or it can be implemented as a physically distinct component. The data storage apparatus 206 employs a nonvolatile storage technology to save and maintain data as needed. For example, the data storage apparatus 206 can include flash memory and/or a hard disk formatted to save data that is generated and used by the corresponding host system. The data storage apparatus 206 can be controlled in an appropriate manner to maintain and update one or more databases as needed to support the features described in more detail herein. For example, a database resident onboard the autonomous vehicle 104, onboard the user device 106, or resident at a cloud-based server system can be used to store user profile data for the registered users of the system 102. P[0062] In accordance with certain embodiments, each registered user of the system 102 has a respective passenger rating profile that is maintained and updated by the system, P[0061]) :
 an activity condition of the given user during a given interval of a shared ride in a vehicle, the activity condition including (see P[0061]: For shared rides where passengers are either partially or fully identified to other passengers, the system 102 can collect, maintain, and process passenger ratings. Passenger ratings can be created and submitted while the vehicle is in transit, or after completion of the ride)
(i) whether the given user rode alone during the given interval of the shared ride in the vehicle (see P[0078] In accordance with certain embodiments, a method involves: maintaining a list of registered users of an autonomous vehicle transportation system, each of the registered users having a respective passenger rating profile; identifying a shared ride that includes a plurality of passengers, wherein each of the passengers is a registered user of the transportation system; receiving, from a reviewing one of the passengers, passenger rating data for a reviewed one of the passengers; and updating the passenger rating profile of the reviewed passenger in response to the passenger rating data), 
(ii) whether the given user rode together with at least one related person during the given interval of the shared ride in the vehicle (see P[0064]: the ride request comprising a ride type designation selected from the group comprising: solo ride, public ride, by invitation ride, social ride, and social friends ride. P[0045]: “By Invitation”—For this type of ride, the requesting user can select other riders from her contact list (which may be the native contacts app on the user's phone or a contacts list integrated with a specialized app that can be used to request rides) and invite the selected users to join her as a passenger P[0046]: “Social”—When reserving this type of ride, the requesting passenger can indicate her willingness to share a ride based on social factors, which can be found in the public user profiles of other potential passengers. Accordingly, the requesting passenger can make the ride available to people with common interests, to people of the same gender, to people within the same age group, to people who are baseball fans, etc. (whether or not the requesting passenger actually knows the other people.)., 
(iii) a relationship between the given user and each of the at least one related person in the vehicle for the given interval of the shared ride (see P[0045-0046]: When reserving this type of ride, the requesting passenger can indicate her willingness to share a ride based on social factors, which can be found in the public user profiles of other potential passengers. Accordingly, the requesting passenger can make the ride available to people with common interests, to people of the same gender, to people within the same age group, to people who are baseball fans, etc. (whether or not the requesting passenger actually knows the other people), and 
(iv) a number of the at least one related person (see P[0036]: Moreover, the system 102 can maintain a user profile for each registered user, wherein the user profile data can include any or all of the following information, without limitation: legal name; home address; passenger rating data; favorite pickup addresses; favorite destination addresses; phone number); 
a movement history of the vehicle during the given interval of the shared ride (see P[0054]:  The system 102 and/or the passenger's mobile device can monitor the progress of the vehicle 104 in transit); 
a pickup location of the given user for the shared ride (see P[0020]: In some situations, the actual pickup location can be recognized or determined automatically by the system 102, or it might be known from historical data collected for the requesting user); 
a pickup timing of the given user for the shared ride (see P[0020]:  desired pickup timing); 
an evaluation by the given user of another passenger during the given interval of the shared ride in the vehicle (see P[0061]: For shared rides where passengers are either partially or fully identified to other passengers, the system 102 can collect, maintain, and process passenger ratings. Passenger ratings can be created and submitted while the vehicle is in transit, or after completion of the ride), and a communication interface adapted to transmit to a management server for each said ride taken by the given user, the activity condition, the movement history, the identity, the pickup location, the pickup timing, the evaluation (see P[0032]: The communication module 212 facilitates data communication between the hardware platform 200 and other components as needed during the operation of the hardware platform 200. Referring again to FIG. 1, the communication module 212 (of the user device 106) enables the user device 106 to communicate with the transportation system 102, the security and access system 108, the navigation and map system 110, and/or the autonomous vehicles 104 as needed. P[0036]),
the vehicle is an autonomous vehicle, and the management server causes the autonomous vehicle to move to an instructed location (see P[0015]: an autonomous vehicle based transportation system. P[0019]: The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102. The system 102 can communicate with the user devices 106 operated by passengers to schedule rides, dispatch vehicles, and the like. In addition, the system 102 can communicate with the security and access system 108, the navigation and map system 110, and/or other compatible systems (not shown in FIG. 1) as needed).
Goldman does not expressly disclose the following limitations but Morioka teaches an identity of the vehicle (see P[0054]: and a vehicle number of the vehicle); a seating arrangement of the vehicle (see P[0110]: Note that, in the case where the user has got in the vehicle, the identification information of the user and the seat position are stored in association with each other, and thus the seat position of the user who has got off the vehicle is received by the server apparatus 3 as the get-off information in step S103, the user who has got off the vehicle can be identified. In step S105, the evaluation request about another user who has shared a ride is transmitted to the user terminal 1 of the user identified to “get off” according to the get-off information); a seating position of the another passenger during the given interval of the shared ride in the vehicle, wherein the evaluation by the given user of the another passenger using seating position as a key to determine the relationship (see P[0060]: The acceptance of evaluation is performed by displaying a seat position of another user who has shared a ride on the display screen 13a after the user has got off the vehicle, causing the user to select the seat position of another user who has shared a ride, and causing the user to input the evaluation of the another user corresponding to the seat position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the passenger rating system of Goldman, information identity of the vehicle, a seating arrangement of the vehicle, and a seating position of another passenger during the given interval of the shared ride in the vehicle as taught by Morioka because it would provide higher accuracy in evaluating other users of a shared ride (Morioka, P[0118]).
Goldman and Morioka do not expressly disclose the evaluation is reduced using a weighting coefficient on the evaluation result of the given user but Eberle which also discloses a method and system of providing ratings of entities teaches the evaluation is reduced using a weighting coefficient on the evaluation result of the given user (see P[0053]: if an individual or organization are third parties that are rating a relationship that one is not directly involved in, and whereby one might be the husband or otherwise biased by one the parties involved in the relationship, then the rating will be diluted as well, due to the obvious bias that is likely to propel one to issue a rating that will favor his spouse or closely aligned individual. It is this method of rating degradation based on the context and relationships between the parties that are rated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the passenger rating system of Goldman and Morioka, the evaluation is reduced using a weighting coefficient on the evaluation result of the given user as taught by Eberle because it would “l ensure that the resulting scores will be a more accurate reflection of the relationships that are rated” (Eberle, [0053]).
Claim 15: The combination of Goldman, Morioka and Eberle discloses the claimed invention as applied to claim 14 above. Morioka further discloses wherein the ride sharing database further comprises for each ride taken by the given user: a seating position of the given user during the given interval of the shared ride (see P[0110]: Note that, in the case where the user has got in the vehicle, the identification information of the user and the seat position are stored in association with each other, and thus the seat position of the user who has got off the vehicle is received by the server apparatus 3 as the get-off information in step S103, the user who has got off the vehicle can be identified. In step S105, the evaluation request about another user who has shared a ride is transmitted to the user terminal 1 of the user identified to “get off” according to the get-off information).  
Claim 16: The combination of Goldman, Morioka and Eberle discloses the claimed invention as applied to claim 14 above. Goldman discloses wherein the ride sharing database further comprises for each ride taken by the given user: an identity of the at least one related person during the given interval of the shared ride (see P[0045-0046]: For example, the system 102 can require that all invited passengers share their user profiles and user identifier details with the requesting user. The system 102 can also require that all invited passengers share their user profiles and user identifier details with each other, to the extent allowed by their user profile sharing/privacy setting). Morioka further discloses a seating position of each of the at least one related person (see P[0110]: the identification information of the user and the seat position are stored in association with each other, and thus the seat position of the user who has got off the vehicle is received by the server apparatus 3 as the get-off information in step S103, the user who has got off the vehicle can be identified).  
Claim 17:  The combination of Goldman, Morioka and Eberle discloses the claimed invention as applied to claim 14 above. Goldman discloses wherein the ride sharing database further comprises for each ride taken by the given user: a physical characteristic of the given user, the physical characteristic including at least one of a face image and feature points of a face of the given user (see P[0052]: As another example, a biometric scanner can be installed on the autonomous vehicle 104 to verify the identity of a potential passenger using facial recognition data).  
Claim 18: The combination of Goldman and Morioka discloses the claimed invention as applied to claim 14 above. Morioka further teaches wherein the ride sharing database further comprises for each ride taken by the given user: a vehicle-cabin image of the vehicle (see P[0098]: For example, the seat positions of users are displayed and an image corresponding to the seat position corresponding to a user to get off is tapped on the display screen 43a, whereby getting-in of the user who has sat on the seat can be input as the get-in information. The get-in information of the user is transmitted to the server apparatus. P[0112] FIG. 8 is a diagram illustrating an example of a display screen of a terminal device corresponding to at least one embodiment of the invention. On the display screen 13a, an image of a taxi vehicle 71 is displayed. ).  
Claim 19: The combination of Goldman, Morioka and Eberle discloses the claimed invention as applied to claim 14 above. Goldman further discloses wherein: the ride sharing evaluation database is updated with a new interval for a new shared ride in response to an evaluation registration request to the given user (see P[0062]: In accordance with certain embodiments, each registered user of the system 102 has a respective passenger rating profile that is maintained and updated by the system 102. A shared ride can be identified for purposes of obtaining passenger reviews. The system 102 can receive passenger rating data from a reviewing passenger, wherein the passenger rating data applies to a reviewed passenger. Thereafter, the passenger rating profile of the reviewed passenger can be updated in response to the received passenger rating data).


Response to Arguments
Examiner maintains that the claim amendments are insufficient to overcome the 35 USC 101 rejections. The examiner disagrees with the Applicant’s assertions that the limitations the management server causes the autonomous vehicle to move to an instructed location provides a practical application. Examiner asserts that the limitations, the management server causes the autonomous vehicle to move to an instructed location provides a practical application is tangentially related to the claimed invention. The claimed invention is directed to acquiring an evaluation of a person who rode with a passenger. As recited in the specification, the limitations the vehicle is an autonomous vehicle, and the management server causes the autonomous vehicle to move to an instructed location merely describes the functionality of the autonomous vehicle but does not impose meaningful limitations. Consequently, the claims are patent ineligible.
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hummel (US 20170200321 A1) which discloses user reputations scores in ride-share systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/
Examiner, Art Unit 3629                                                                                                                                                                                             
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629